 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDCadre Industries CorporationandInternational Association ofMachinists,District Lodge No. 93,AFL-CIO.Case No. 20-CA-1434.July 31, 1959DECISION AND ORDEROn April 9, 1959, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.He also found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint and recommended dismissal of these allegations.There-after, the Respondent and the General Counsel filed exceptions to theIntermediate Report with supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings,2 conclusions, and recommen-dations of the Trial Examiner, with the additions and modificationsindicated below.1.The Respondent has excepted to unfair labor practice findingsof the Trial Examiner, which we have adopted, on the ground that heerred in his credibility resolutions.However, it is well establishedthat the Board will not overrule a Trial Examiner's resolution as tocredibility unless a clear preponderance of all the relevant evidenceconvinces the Board that such resolution was incorrect.'No suchconclusion is warranted in this case.We have, therefore, adoptedthe Trial Examiner's credibility findings.2.The Trial Examiner found, and we agree, that the Respondentengaged in independent violations of Section 8 (a) (1) of the Act. Inso finding, we rely on the following: Plant Superintendent Susco'stelephone conversation with employee Sferrazzo on June 18, 1958, inwhich Susco, after telling Sferrazzo that he had heard rumors ofunion organization activity, questioned Sferrazzo as to what wasgoing on, told Sferrazzo that, if the employees organized, they wouldiPursuantto the provisions of Section3 (b) of the National LaborRelationsAct, theBoard has delegateditspowers in connectionwith thiscase to a three-member panel[ChairmanLeedom and Members Bean and Jenkins].2 In connectionwith our adoption of the TrialExaminer'sfinding that the AdvisoryCouncil wasa labor organizationwithin themeaning ofthe Act, seerecent opinion of theSupreme CourtinN.L.R.B. v. Cabot CarbonCompany,360 U.S. 203.3StandardDry Wall Products,Inc.,91NLRB 544, enfd. 188 F.2d 362(C.A. 3) ;BaltimoreSteam Packet Company,120 NLRB 1521, 1524.124 NLRB No. 33. CADRE INDUSTRIES CORPORATION279really have to work for promotions and that Respondent could alwaysfill important jobs with men from its east coast operations, and men-tioned to Sferrazzo that he knew the identity of those engaged in theorganizational effort; Susco's conversations with employees Scott andFontaine on June 19, during which he told Scott that he was awareof the leadership of the organizational drive and of the place andtime of the organizational meeting; Susco's conversation with em-ployee Hearn on June 19, during which he asked Hearn if he knewof the activity that was going on, warned him that the talk could bedangerous, and stated that the Respondent was expanding and thatthere would be many openings for promotions but that the plant couldclose and move East "due to this activity"; and Susco's harassment ofSferrazzo during December 1958 and January 1959 for the purpose ofobtaining the latter's affidavit to the Board in connection with thiscase .4THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom andtake certain affirmative action designed to effectuate the policies ofthe Act.We are also convinced that the unfair labor practices committed bythe Respondent are potentially related to other unfair labor practicesproscribed by the Act, and that the danger of their commission in thefuture is to be anticipated from the Respondent's conduct in the past.The preventive purpose of the Act will be thwarted unless our orderis coextensive with the threat.Accordingly, in order to make effectivethe interdependent guarantees of Section 7 and thus effectuate thepolicies of the Act, we shall order the Respondent to cease and desistfrom in any manner infringing upon the rights of employees guaran-teed by the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Cadre IndustriesCorporation, Los Gatos, California, its officers, agents, successors, andassigns, shall :4 AlthoughSusco's interrogation of employees was not alleged by the complaint tobe a violation of Section 8(a) (1), as were his threats and warnings,the matterwas fullylitigated at the hearingand constitutes a proper basis for an unfair labor practice find-ing in thiscase,SeeMonroeFeed Store,112 .NLRB 1336.The issue of harassment of Sferrazzo was raised by an amendment to the complaint atthe hearing.Respondent's conduct in this connection is manifestly related to that allegedas unfair labor practices in the charge,such as its interrogation of and threats to em-ployees,and the fact that it occurredsubsequentto the filing of the charges does not,as was recently made clear by the Supreme Court, preclude us from dealing with it inthe circumstances of this case.N.L.R.73. V. PantMilling Company,360 U.S. 301. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a) Interrogating its employees concerning their union activitiesin a manner constituting interference, restraint, or coercion andthreatening and warning them of loss or curtailment of job promotion,and curtailment or cessation of operations at the Los Gatos plant, inthe event they become organized.(b) Interrogating, intimidating, and harassing its employees withrespect to affidavits or statements furnished to agents of the Board.(c)Forming, dominating, or contributing financial or other sup-port to, the Advisory Council or any other labor organization.(d)Recognizing the Advisory Council, or any successor thereto,as the representative of any of its employees for the purpose of dealingwith Respondent concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or conditions of work.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist International Associationof Machinists, District Lodge No. 93, AFL-CIO, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrainfrom any and all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from, and completelydisestablish, the Advisory Council, or any successor thereto, as therepresentative of any of its employees for the purpose of dealing withRespondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or conditions of work.(b)Post at its plant in Los Gatos, California, copies of the noticeattached hereto marked "Appendix." 5Copies of said notice, to befurnished by the Regional Director for the Twentieth Region, SanFrancisco, California, shall, after being duly signed by its authorizedrepresentative, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive daysthereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable measures shall be5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States'Court of Appeals, Enforcing anOrder." CADRE INDUSTRIES CORPORATION281taken by the Respondent to insure that such notice is not altered,defaced, or covered by any other material.(c)Notify the Regional Director for the Twentieth Region inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate any of our employees with respect totheir union affiliation and activities in a manner constituting inter-ference, restraint, or coercion in violation of Section 8(a) (1) ofthe Act.WE WILL NOT threaten or warn any of our employees that affilia-tion with International Association of Machinists, District LodgeNo. 93, AFL-CIO, or any other labor organization, will result inloss of employment or of opportunities for promotion.WE WILL NOT interrogate any of our employees with respect tostatements or affidavits given to Board agents, or demand the pro-duction and submission of such statements or affidavits, or engagein intimidation and harassment with respect to the production andsubmission of such statements and affidavits.WE WILL NOT interfere with, dominate, or contribute supportto, the Advisory Council or any other labor organization of ouremployees.WE hereby disestablish the Advisory Council as the representa-tive of any of our employees for the purpose of dealing With usconcerning grievances, labor disputes, wages, rates of pay, hoursof employment, or conditions of work, and WE WILL NOT recognizethe Advisory Council or any successor thereto for any of the fore-going purposes.WE WILL NOT in any other manner interfere with, restrain, orcoerce, our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join International Asso-ciation of Machinists, District Lodge No. 93, AFL-CIO, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any or all such activities,except to the extent that such right may be affected by an agree- 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDment requiring membership in a labor organization as a conditionof employment as authorized in Section 8(a) (3) of the Act.CADREINDUSTRIESCORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the duly designatedTrial Examiner in San Jose, California, on January 14, 15, 16, 19, and 20, 1959, oncomplaint of the General Counsel of the National Labor Relations Board, herein-after called the Board, and answer of the Respondent, Cadre Industries Corporation.The issues litigated were whether the Respondent violated Section 8(a)(1), (2),and (3) of the National Labor Relations Act, 61 Stat. 136, hereinafter called theAct.The parties waived oral argument and the Respondent filed a brief.Upon the entire record and my observation of the witnesses, I make the following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent, a New York corporation, is a multistate enterprise with its principaloffice located at Endwell, New York.At all times material herein it has beenengaged in the manufacture of electronic cable assemblies at its plant located atLos Gatos, California, the only plant involved in these proceedings.During thefiscal year ending June 30, 1958, it sold products valued in excess of $100,000 toInternational Business Machines, hereinafter called IBM, which company is engagedin commerce and in operations affecting commerce within the meaning of Section2(6) and (7) of the Act. Respondent's Los Gatos plant is part of its multistateenterprise, with total sales of the entire enterprise shipped directly outside the Stateof origin during the said fiscal year, in excess of $250,000.II.THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists,District Lodge No. 93, AFL-CIO, here-inafter calledthe Union,is a labor organizationwithin themeaning ofthe Act.Ill.THE UNFAIR LABOR PRACTICESA. Incidents and issuesIn March 1957, the Respondent opened a new plant in Los Gatos, California.Atthe Los Gatos plant Fred J. Du Bois, Respondent's vice president, was generalmanager; Robert Randall, controller and administrative assistant to Du Bois; RileyK. Lane, personnel director; Sam Susco, plant superintendent; Mike Quartararo,foreman.Most of the statements and conduct alleged to have violated the Actissued from, or directly involved, Susco.Robert Bruce Wolfe, an employee allegedto have been unlawfully discharged on or about June 20, 1958, was employed byCadre in April 1957 and assigned Clock No. 3, indicating that he was the thirdperson hired.There was very little union activity among Cadre employees prior to June 1958.In March 1957, before the plant was in operation, Leland Nelson, the Union's busi-ness representative, called on Du Bois but presumably nothing came of this meeting.There appears to have been some discussion with respect to organizing betweenWolfe,Wayne Johnson, and perhaps a few other employees, in May 1958, andNelson testified that he talked to Wolfe and Johnson on two or three occasionsprior to June 1958.However, the first concrete steps toward organization occurredon June 17, when Johnson requested Nelson to make contact with Wolfe.Thatsame evening Nelson saw Wolfe at the latter's home.Wolfe said some of the CADRE INDUSTRIES CORPORATION283employees were interested in organizing and asked for Nelson's advice as to pro-cedure.Nelson replied that it was advisable to have a small group of employeesmeet and discuss the situation.Nelson and Wolfe then agreed that the latter wouldarrange a meeting for some five employees and advise Nelson of the time and place.On Wednesday evening, June 18, Wolfe called Nelson and told him that therehad been a meeting arranged for at the home of employee Fred H. Sferrazzo.At the Cadre plant, on June 18, there had been a discussion of the proposedmeeting among a group of employees including Wolfe, Johnson, Sferrazzo, KennethSundt, and Richard R. Scott, the five who were to attend the meeting.Also par-ticipating in the discussion relative to organization but not invited to attend themeeting were employees Harold James Hearn, Joel Fontaine, Beckhardt, and others.On the evening of June 18, Plant Superintendent Susco had a telephone conver-sation with Sferrazzo.1According to Susco, Sferrazzo had left word with ForemanQuartararo that Susco was to call him, Sferrazzo.According to Sferrazzo, the calloriginated with Susco.Sferrazzo testified that Susco told him in his telephone con-versation that he had heard "rumors" of organizational activities and asked Sferrazzo,in effect, what was going on. Sferrazzo confirmed that the employees were engagedin organizing.Susco warned him against becoming involved in obtaining a mailinglist of employees for organizational purposes; and further observed that the IBM, aprincipal purchaser of Cadre products, would not do business with Cadre in theevent the latter became organized; that if the employees organized, "fine and dandy,"but as far as promotion was concerned they would really have to work for it andCadre could always bring men from its east coast operations to fill important jobs.Further according to Sferrazzo, Susco said he knew the identity of the employeesengaged in the organizational effort, and Wolfe's name was mentioned.Susco admitted having a telephone conversation with Sferrazzo on the eveningof June 18, and testified that while he had previously heard general talk about unionsamong the employees, it was during this conversation that he first learned thatactual organizational steps had been taken.He admitted that an organizationalmeeting was mentioned by Sferrazzo during the conversation, but denied thatWolfe's name was mentioned.According to him, Sferrazzo said the employees wereready to organize and wanted a payroll list for organizational purposes.Sundt'sname was mentioned in this connection. Susco told Sferrazzo that Sundt could notobtain such a list and advised him not to become involved in obtaining one.On June 19, a substantial number of employees were called into Susco's office andadvised that they had received wage increases.According to the Respondent, theseincreaseswere granted according to plan and normal practice and were decidedon prior to June 19.The complaint alleges that they were granted for the purposeof discouraging union activities.Wolfe was absent from work on June 19, and on June 20, shortly after he reportedfor work, he was called into Susco's office and discharged. It is the Respondent'sposition that he was discharged for irregularity in attendance and poor work; theGeneral Counsel contends the discharge was because of Wolfe' union activities.Wolfe's discharge,whatever itsmotivation, appears to have put an end toorganizational activity.The meeting scheduled to occur at Sferrazzo's house onthe evening of June 20 was not held and following Wolfe's discharge, as testified toby employee Johnson, with respect to organization "everybody sort of dwindledaway."On June 23, Lane posted a notice on the plant bulletin board advising Cadreemployees of the formation of an Advisory Council.The formation, organization,and functioning of the Advisory Council were directed and controlled by theRespondent. Its first meeting was held on September 4.A second meeting occurredon October 13.On November 19, Respondent announced to Cadre employeesthrough its plant loudspeaker system that the Advisory Council was terminated.There is no evidence that it survived, in any form, this announcement..It is alleged that the Advisory Council was a company-dominated labor organi-zation; the Respondent asserts that it was not a labor organization and, in anyevent, that no remedial order is required inasmuch as it has been disestablished.In the Board's investigation of charges against Cadre, Sferrazzo, among others,was interviewed by a Board agent and gave an affidavit.He was subpenaed totestify,and did testify, in this proceeding.The General Counsel contends thatSferrazzo was submitted to harassment and intimidation at the hands of Susco ini Sferrazzo placed this conversation as occurring on the evening of June 19, but in thishe was mistaken. 'Susco recalled it as having occurred on June 18, and on June 19Sferrazzo mentioned the telephone conversation to several employees at the Cadre plant, 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe latter's efforts to obtain a copy of the aforesaid affidavit and insistence on seeingthe subpena.Thus we have before us the resolution of these issues: (1) Alleged restraint andcoercion through statements of Plant Superintendent Susco; (2) the alleged dis-criminatory discharge of Wolfe; (3) the June 19 wage increases alleged to havebeen granted for purposes of discouraging organizational activities; (4) an allegedcompany-dominated union; and (5) the matter of Sferrazzo's affidavit and subpena.B.Facts and conclusions1.8 (a)( I) statementsSusco's telephone conversation with Sferrazzo on the evening of June 18 hasbeen given in detail above. I accept, substantially, Sferrazzo's version of this con-versation.Ihave no doubt that it originated with Susco.He testified thatSferrazzo had left word with Foreman Quartararo for Susco to call him, but noplausible reason is afforded for Sferrazzo to have solicited the call and Quartararo,who, had Susco been testifying truthfully, might have corroborated him, was notcalled to testify.Ihave given full consideration to the fact that shortly beforehis employment by the Respondent Sferrazzo was convicted and given a suspendedsentence for embezzlement, and was and is now on probation; and to Sferrazzo'sadmission that he had been convicted of a crime involving moral turpitude.DidSferrazzo's testimony stand alone, no matter how plausible, it might not commandfull credence, but there are circumstances and testimony tending to corroborate it.Employee Scott testified that he called Sferrazzo at the latter's house on theevening of June 18, and Sferrazzo told him of Susco's call and said that Suscoknew all about the organizational activity.Sundt testified that Sferrazzo told himthat Susco had the names of the five employees who were to attend the organiza-tionalmeeting, and that the meeting would not be held.When Wolfe reported towork on June 20, Sferrazzo told him that Susco knew about the organizationalmeeting, where it was to be held, and who was to attend it.When Scott wascalled into Susco's office on June 19 and advised that he had been granted a wageincrease, Susco told him that he had received four phone calls the previous eveningand was informed as to who was leading the organizational drive and when andwhere a meeting was to be held. Susco further told Scott that if the Union cameinCadre might lose its contract with IBM and have to close up and move backEast.Employee Hearn testified that on being advised on a wage increase by Suscoin the latter's office on June 19, Susco, without mentioning the word "union," askedhim if he knew of the "activity" that was going on and said the "talk" could bedangerous.Susco further told Hearn that Cadre was expanding and there wouldbe many future openings for promotion, but that the Los Gatos plant could closeand its operations be moved back East "due to this activity."Employee Fontainetestified on the occasion of being advised of a wage increase by Susco in the latter'soffice on June 19, he asked Susco if this was Cadre's method of combating theUnion.Susco replied that Cadre had more to offer than a union, such as futurebenefits from increased production, expansion, and increased opportunity for promo-tion.Susco told Fontaine that on June 18 he had received three or four phonecalls telling him of the prospective organizational meeting.Susco specifically or in general denied the testimony of these employees, but theirtestimony was mutually corroborative in certain particulars and, considered as awhole, together with Sferrazzo's testimony of his telephone conversation withSusco, establish a pattern of whose authenticity I am convinced.Their testimonyappeared to be neither exaggerated nor weighted with animus, and differed in detailto a degree that it clearly was not the result of group rehearsal.On the other hand,I found Susco neither forthright nor persuasive.The remarks attributed to himappeared to me to be in "character."I find that by Susco's inquiries into the union activities of employees, and by histhreats, implied and explicit, of denial of promotion opportunities to Cadre em-ployees, and of moving the Los Gatos operations back East in the event of unioniza-tion, the Respondent interfered with, restrained, and coerced its employees withinthe meaning of Section 8(a) (1) of the Act.2.The Wolfe dischargeThis discharge presents the not unusual but difficult problem of an employeewhose performance of his work was of such character that except for its timing itisdoubtful that his discharge would have raised a question in anybody's mind,including the dischargee's.Wolfe's production, his failure to make "bid time" on CADRE INDUSTRIES CORPORATION285his various job assignments-the time managerially determined as required for thecompletion of an operation-had been a matter of concern to his superiors formonths before there was any organizational activity,and in May he had beencalled into Susco's office with respect to his low production and told by Susco thatconsidering the length of time he had been employed by Cadre, his work was notsatisfactory and he would be let go if it did not improve. It was Wolfe's owntestimony that he told Susco that he was tired of being called into Susco's office andthat Susco could fire him if he wanted to. Susco replied,"You remember you saidit."Wolfe also admitted that something was said to the effect that he would have30 days in which to demonstrate improvement.Respondent,in about March, hadalso complained about Wolfe's absenteeism,and his refusal to work overtime duringa "crash program" covering the first 4 months of 1958.Wolfe's claim that he wasnot physically fit for overtime work was doubtless regarded by management withscepticism as to his physical unfitness and resentment because of his refusal to coop-erate.I am convinced that there were reasonable grounds for Respondent con-cluding, as it doubtless did, that Wolfe was something of a hypochondriac and thathis attitude toward his work was cavalier.However, there was no absenteeism ofnote after March 1958, unless his absence on June 19 is counted,and it is not tobe counted if Susco's testimony that the decision to discharge him was made priorto that date is credited.We must also take into consideration other factors.Wolfe's production didimprove following his May interview with Susco, though up to the time of hisdischarge he did not succeed in making "bid time."Wolfe, to Susco's knowledge,was one of the five employees active in initiating an organizational campaign.There is also employee Johnson's testimony that when he. protested to ForemanQuartararo about being accused of being a union"ringleader,"Quartararo replied,"We know Wolfe's behind it."There is other testimony tending to show thatSusco regarded Wolfe as the leader in organizational activities, but this testimonyis somewhat tenuous and inconclusive.Actually, employee Johnson was as instru-mental as Wolfe in starting an organizational movement, and Wolfe was no morea "ringleader"in it than others.Susco'sanimus with respect to the Union wasdemonstrated in the statements he made to employees, reviewed above,and it wasSusco who made the decision to discharge Wolfe, although he made it after con-sultation with his superior,Du Bois.Finally,I regard with scepticism the testimonyof Respondent'switnesses that the decisions to dischargeWolfe, to grant meritwage increases,and to launch the formation of the Advisory Council were all madeprior to any knowledge on Respondent's part that employees were engaging inorganizational activities.There is such a thing as stretching coincidence too far.Taking all these factors into consideration,however, I am unable to concludethat the evidence preponderates to support the General Counsel's position.Thewarning of discharge,Wolfe's cavalier attitude about it, the background of poorproduction and a generally noncooperative attitude,and his failure up to the dateof his discharge to make bid time on his job,to be overcome would require some-thing more positive and affirmative as to unlawful motivation than is found here,and even the timing of the discharge lacks what otherwise would be of decisivesignificance because of the fact that the discharge occurred some 30 days from thedate of the warning and at the end of a 30-day probationary period. In short, thetiming finds an explanation as reasonable in terms of the Respondent's case againstWolfe as in terms of the General Counsel's case against the Respondent. I mustrecommend dismissal of the complaint with respect to Wolfe's discharge.3.The wage increasesMerit wage increases are initiated by Plant Superintendent Susco or ForemanQuartararo.If initiated by the latter,they are "checked"by Susco before beingacted on. In initiating increases,Susco or Quartararo,as the case may be, uses aprinted request form in which the employee's name and the name of the supervisorrequesting the raise is noted.The form then goes to Personnel Director Lanewho completes it by recording production,attendance,and other record data on theemployee for whom the raise is requested.From Lane the request form goes toDu Bois who either approves or disapproves the request.Where the request isapproved,it is normal procedure for Susco or Quartararo to inform the employeeinvolved and discussion of his work usually follows.Where the request is denied,on occasion the employee is so advised and his work record is reviewed.In 1957, Respondent also granted general wage increases.None was grantedin 1958.On June 19, 1958, Respondent authorized the granting of merit increases to 25 ofits some 59 production employees,to become effective on June 21.The requests for 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese increases were dated June 17, with the exception of one dated June 16. Theincreased granted in 17 cases was 10 cents an hour, and in 8 cases, 5 cents an hour.Certain employees granted an increase were called to Susco's office on June 19 wheretheywere informed of the increase.Statements found above to have violatedSection 8(a)(1) of the Act were made by Susco during some of these interviews.It was not unusual, however, for Susco to discuss production and general plant prob-lems with employees on occasions when he informed them of merit wage increases,and no adverse inference is drawn from the mere fact that he had these interviewsat this time.According to Susco's testimony, he first learned of the organizational activity onthe evening of June 18 when he talked by phone to Sferrazzo. I have found crediblethe testimony of General Counsel's witnesses that on June 19 he said that he hadbeen informed of the activity by several phone calls and also at the plant on June 18.This is a comparatively small plant and while attendance of the scheduled organiza-tional meeting was to be limited to five employees, the discussions occurring at theplant on June 18 were not limited to these five.Nevertheless, there is no directevidence establishing that Susco had knowledge of union activity prior to June 18,and the wage requests signed by him and Quartararo predated June 18. Final actionon such requests, according to Lane, may vary from 1 day to several weeks.Hereaction on all the requests came speedily.The record does not tell us whether priorrequests of similar magnitude were acted on so speedily, and therefore there is nobasis for comparison on the point.We do find, however, that in addition to generalwage increases granted in 1957, there have been merit increases from time to time,some almost every month, and that in March 1958, 21 of a total of 50 employeesreceivedmerit increases.There were also a substantial number of increases inApril and May. For the combined months of March, April, and May, 51 merit in-creases were given and the total number of production employees never exceeded 57.There is also Susco's testimony that the work records of Cadre employees wereperiodically reviewed, at least once every 3 months, for determining whether or notan increase was justified. In the granting of the June increases, for a substantialnumber of the employees so favored, obviously there had been no 3-month intervalsince their last merit increase. In fact, there is hardly an accounting in the testimonyof Respondent's witnesses for the circumstances that gave rise to the granting of 25merit increases out of a total of 59 employees on June 19, when in the preceding 3months 51 merit increases had been granted.Neither is there any prior period ofsimilar duration in the existence of the Cadre plant in Los Altos, in which meritincreases of like number were given.Here, then, we have a situation which is bound to give rise to suspicion and con-jecture, and I am by no means certain that there does not exist in these facts a basisfor justifiable inference that the speedily approved merit increases announced to Cadreemployees on June 19 were granted in part, as least, to discourage the organizationalactivities of Cadre employees.Bearing in mind, however, that the Cadre plant is acomparatively new one and therefore there is very little basis for comparison ofpresent and past practices; that the requests were dated prior to June 18 and com-pany knowledge of union activities prior to the date is not firmly established; andthat the Respondent was as free following the start of union activities as it was beforeto adjust the wage level of its employees according to normal practices, I do not drawthat inference but with an expression of doubt in the matter, find that there is nopredominance of evidence supporting the General Counsel's position.4.The Advisory CouncilThere being no question that Respondent caused the Advisory Council, hereinafterCouncil, to be organized, participated in its organization, contributed support to anddominated it, this discussion deals principally with the issue of whether the Councilwas, or at any time functioned as, a labor organization.It is noted that the Council was patterned after an organization existing in Re-spondent's east coast plant, and that a manual including instructions for setting upsuch an organization was first sent to the Los Gatos plant on or about July 1957.The Council was not actually launched, however, util June 23, 1958, the week follow-ing the abortive effects of a few employees to organize the plant.In the week following June 19, Du Bois addressed Cadre employees, and, accord-ing to employee Scott, a credible witness, told them that: Respondent had a success-ful system in the East for taking care of employee problems called the AdvisoryCouncil, and that the Council was to be put into effect at the Los Gatos plant; theexisting Recreation Association would designate a nominating committee and em-ployees would be nominated from each of the several distinct operations at the Los CADRE INDUSTRIES CORPORATION287Gatos plant; and the Council would provide a channel of communication betweenmanagement and employees, and would adjust grievances and problems which wouldnot normally came to managerial attention.Implementing Du Bois' address, on June 23 a bulletin was posted giving detailsfor the election of departmental representatives, four in number, and containing thefollowing description of the nature andmodus operandiof the Council:Policy: To provide a channel of communications whereby the company andtheir employees thru their elected representatives may discuss policies, standardsand mutual problems.Procedure: Each year Employees will elect representatives to the council.This council shall include the President of Cadre Industries Corp. or his Designeeand the Secretary of the Corporation.At a monthly meeting all problems,policies and situations that arise during the month and need clarification, correc-tion or adjustment may be taken up by the council for discussion and action.Each member of the council shall be allowed to discuss council business withthose he is representing on company time.Each council member shall work closely with the Supervisor(s) of those herepresents.The election of employee representatives to the Council was supervised by Per-sonnel Director Lane and these representatives having been elected, a first meetingwas held at a local restaurant on September 4. Employee and management repre-sentatives, the latter including Du Bois and Lane, had a steak dinner at the expense ofmanagement, after which Lane read from Respondent's manual on the operation ofthe Council.According to Lane, Du Bois, who presided, stated at the outset of thismeeting that the Council was not to function as a grievance or "gripe" committee.Scott, an employee representative who attended the meeting, testified that he did nothear Du Bois make such a statement and that either Lane or Du Bois said that theCouncil would provide a channel of communication to take care of problems, griev-ances, complaints, and "keep everything running smooth."Lane kept minutes ofthe meeting and they best illustrate and authenticate the nature of the business trans-acted at this meeting:The following items were presented to the group for their consideration.1.Machine Maintenance ManI.Florendo.Lack of interest in this work, would like to get off this job.F. Du Bois: Will check.2.Telephone CallsM. Lewis.Some calls are not being relayed to the shop.F. Du Bois: We will use Memo pads.3. Incentive PayR. Scott.If,When and how it works.F. Du Bois: Yes we will have it. Cost reduction in progress now. Can'tgive exact date it will begin.4.Machine crimpingI.Florendo.Need assistance & info. on what is a good crimp.F. Du Bois: Discussed troubles we are having with machines.Will giveyou help in understanding this phase of the work.5.Having trouble with round cordR. Scott.Men dissatisfied with it.F. Du Bois: Many cables will be changed to flat braid.6.Bid TimesR. Scott.Many too high.F. Du Bois: Cost reduction in progress. Bid time will be adjusted.7.Lights in #10Mr. Lewis.Girls complaining about poor light.F. Du Bois: We will install Dazor lights.8.Advisory councilR. Scott.Employees don't understand its function and operation.Council mem-bers are not getting questions.R. Lane: Have a meeting of all the plant personnel giving the requiredinfo., encourage employee participation, no retaliation etc.9.Higher StoolsM. Lewis.M. Vodden and E. Vanderburg need higher stools.F. Du Bois:We will take care of that. 288DECISIONSOF NATIONALLABOR RELATIONS BOARD10.PolicyF. Du Bois.A. No husband and wife employment for the present unless both em-ployed in plant prior to marriage.B. Pregnancy:May remain with the company through the 6th month.11.Growth of the CompanyF. Du Bois.Discussion as to present and future growth, prospects etc.Employees should not be discouraged.Great opportunities.12.SchoolsR. Scott.How about schools?F.Du Bois: Blue print reading to begin shortly, sign up next week.Introduction to Supervision to begin this fall.13.Girls buying own toolsM. Lewis.State law against.R. Lane:We will check and get a clarification on this subject.14.Lead length on cables Op. 5R. Scott.Some employees are cutting against the pins instead of on the line.F. Du Bois: We will check on this.Meeting adjourned at 9:40 p.m.A few days following the September 4 meeting, according to Lane, Du Boisaddressed the employees, as was his practice from time to time, and during hisaddress explained the objectives of the Council and reported on what had occurredat the first meeting.Du Bois told the employees that he wanted them to take apart in the Council, "to be in it, and be free to ask questions, and if they neededmore information on certain things, to be sure and let the Council members know."Further according to Lane, Du Bois also said, "This council is not to be agrievance or a gripe Committee."A second meeting of the Council was held at a local hotel on October 13, andagain employee representatives were the dinner guests of management.At thismeeting, according to Lane, it was again pointed out "that this was not a gripe ora grievance council."Also at this meeting, a statement of policy received by Re-spondent from its east coast office was handed to each of the employee representa-tives.It had been received by Respondent subsequent to the first meeting of theCouncil and subsequent to Du Bois' address referred to in the paragraph above.The statement, after reviewing how the Respondent avails itself of "advisorygroups," speaks of the Council as a part of "this large Advisory Group.""It is the prime purpose of management in forming this group," the documentreads, "to be able to utilize your ideas, suggestions, and guidance in helping to workout the hundreds of problems involved in employing a group of people such as wepresently have.We feel that this group will effectively improve the communicationsto the employee group and that through this group we will be able to maintain anefficient system of cooperative management.Your primary function as a member ofthe Council will be to maintain contact with the group of employees who haveappointed you to this Council.You are to be their spokesman in helping to solveproblems and in bringing to light situations that would be impossible for the manage-ment group to be aware of. Your second function will be to bring these problemsto the Advisory Council meeting, which will be held approximately the first weekof each month.At the monthly meetings these questions and problems will bethrown out on the table before the council and it is desired that by discussion andsuggestion an effective solution to the question or problem might be had.Therewill be times when you will not only be solving employee problems, but you willbe requested to express your opinion in matters of Company interest and manage-ment.This group has not been formed to serve the purpose of aGrievanceorGripecommittee. Its purpose is to come to this meeting with problems and ideasfor the solution of problems. It is not expected that the group will handle situationsthat are the Company Supervisor's responsibility but that the group will refer thesesituations to the Department Supervisor."Coming now to the actual business transacted at the October meeting, we againrely principally upon minutes of that meeting taken by Lane. Scott did not attendthe meeting and none of the three employee representatives who did attend testified.Referring to these minutes, we find that one employee representative raised thequestion of absenteeism occasioned by the need to care for sick children; anotherintroduced the subject of a "suggestion system"; another "wanted to know moreabout the Incentive Plan and how it operates"; one brought up the subject of havingmusic piped in through the public address system; the cleaning of restrooms,company policy regarding raises, performance rating and how it works, and a stockpurchase plan, were other topics broached and discussed at the meeting. CADRE INDUSTRIES CORPORATION289An amended charge alleging the Council to be a company-dominated labororganization was filed on October 6.After a conference in the Board's RegionalOffice on or about October 14, Respondent decided to refer the matter to its homeoffice and awaitinstructions.By letter dated November 17, the home office advisedRespondent to disband the Council.On receipt of this letter on or about November19, and pursuant to Du Bois' instructions, Lane announced to Cadre employees overRespondent's public address system that on orders of the home office the Councilwas disbanded.There is no evidence that it has functioned in any capacity sincethat date.With the statutory definition in mind,2 we come to a resolution of our centralproblem: was the Council a labor organization or a mere vehicle for the presenta-tion of grievances permissible under Section 9(a) of the Act?Lane testified thatat the first meeting in September, in Du Bois' address to the employees followingthat meeting, and at the outset of the October meeting, the employees were informedthat the Council was not a "grievance or gripe" committee.Actually, this termappears in the policy statement that was distributed at the October meeting, wasrecorded as having been stated to the employees by the minutes taken at that meeting,and I am convinced that at no time prior to the October meeting were Cadre em-ployees informed that the Council was not to be a "grievance or gripe" committee.No such language appears in the policy statement taken from Respondent's manualand posted on the bulletin board on or about June 23; no mention of such a state-ment appears in the minutes of the first meeting; and I think it unlikely that Du Boisor Lane would have used the precise phrasing which appeared in the policy state-ment distributed at the October meeting, prior to seeing that statement.Actually,the statement posted on June 23, which purports to be a policy and procedure state-ment, has language general enough to embrace almost any topic that normallywould constitute the subject matter of collective bargaining."At a monthly meet-ing," the statement reads,inter alia,"allproblems, policiesandsituationsthat ariseduring the month and needclarification, correction,oradjustmentmay be takenup by the council fordiscussion and action."[Emphasis supplied.]That thisembraced problems and situations affecting the working conditions of employeesand looked toward their discussion and adjustment is made clear by the functionsassigned to employee representatives on the Council, who were permitted, on com-pany time, to approach and interview the employees of their respective departmentsfor the purpose of preparing data on problems affecting the department and theindividual employees, preparatory to presentation before the Council.The minutesof the September meeting reveal, beyond question, that the principal business ofthat meeting was the reception and consideration of problems, presented by employeerepresentatives,affecting conditions of employment.Thiswas somewhat lessmarked in the October meeting, held after a charge had been filed alleging the Councilto be a company-dominated labor organization, but, nevertheless, despite the admo-nition at that meeting that the Council was not a "grievance or gripe" committee,matters affecting the wages and working conditions of employees, individually orcollectively,were chief among those discussed, and in some instances promises ofremedial action were given.Clearly, the Council was not and never functioned as a mere channel of communi-cation by which employees were kept abreast of company plans and policies, andinwhich discussion was general and unrelated to specific problems affecting thewages and working conditions of employees.True, the Council had but slightformal organization,no constitution,no dues requirements,no treasury, and noofficers.Such factors do not, however, serve to distinguish it from the representa-tion plans which flourished prior to the Wagner Act and were found unlawful underit,and it is noted that the Act's definition of "labor organization," including theterm "employee representation committee or plan," was not changed with theenactment of Taft-Hartley.Obviously, a formal organization is not required tosatisfy the statutory definition and, in any event, for all practical purposes, theemployee representatives elected from their respective departments by secret ballot-ing constituted the employees' "bargaining committee," or a reasonable facsimilethereof.Both in its organization as a continuous body, plantwide in scope, with2 Section 2(5) of the Act:The term "labor organization"means any organization of any kind,or any agencyor employee representation committee or plan, in which employees participate andwhich exists for the purpose, in whole or in part, of dealing with employers con-cerning grievances, labor disputes, wages,rates of pay, hours of employment, orconditions of work.525543-60-vol. 124-20 :29.0DECISIONS OF NATIONAL LABOR RELATIONS BOARD.elected representatives, and in its functioning, the Council must be distinguished, I.think, from the mere presentation of grievances by individuals or employee groupspursuant to Section 9(a) of the Act. It negotiated no contracts, but real collectivebargaining on a contract between a company-dominated organization and an,employer would involve a contradiction in terms, and it is not expected that therewill be encountered an aggressive and coordinated program presented and prosecutedby employee representatives of such an organization.What we may expect, and.about all that we may expect, of a company-dominated organization is that the.employee representatives will present, for managerial consideration and adjustment,,problems affecting the wages and working conditions of individual employees andof the employees generally.That the employee representatives of the Council"dealt" with management concerning such problems is self-evident from a reading ofthe minutes of the two meetings; i.e., they presented problems, proposed solutions,the problems were explored in joint discussion, and, in several instances, remedialaction was taken or promised.This is about as far as a company-dominated organi-zation can go in its simulation of true collective bargaining. In my opinion, bothitsorganization and its functioning distinguish the Council from the situation inAvildsen Tools and Machines,112 NLRB 1021 where the Board found that periodic.assemblages of employees en masse for discussing and registering employee opinionson management proposals did not constitute a labor organization.A closer analogyis found inCabot Carbon Company, at al.,117 NLRB 1633, and while this decision,was reversed in 256 F. 2d 281 (C.A. 5), and is now pending on certiorari beforethe Supreme Court [cert. granted 358 U.S. 863], I am bound by the Board's decision.While I have carefully weighed the explanations given by Respondent's witnessesfor having delayed the formation of the Council from July 1957 to June 1958, I amunable to regard the launching of this organization quick on the heels of Respond-ent's first knowledge that its employees were attempting to organize, as merelycoincidental.On the contrary, I am convinced that it was offered to the employeesat that time for the purpose of diverting their attention from union affiliation byproviding them with a substitute for bona fide collective bargaining.Upon the entire evidence in the matter, I find that the Council, throughout itsexistence,was a labor organization within the meaning of the Act, formed, domi-nated, and supported by the Respondent in violation of Section 8(a) (2) and,,derivatively, 8 (a)( 1 ) of the Act.5.Sferrazzo's affidavit and subpenaSferrazzo testified that on December 30, he was called to Susco's office whereSusco told him that he, Susco, wanted a copy of the affidavit Sferrazzo gave a Board _field examiner during the latter's investigation of charges against the Respondent,and asked Sferrazzo to sign a letter prepared by Susco and addressed to the Board''Regional Office, bearing the following text:Please send me a copy of the statement which I gave to you in connection withCadre Industries Corporation Case #20-CA-1434.Sferrazzo did not recall whether he signed the statement he gave to the Board andto satisfy Susco called his wife from the plant to determine whether she recalled ifhe signed such a statement. She did not recall.That same day, following Sferrazzo'scall to his wife, Susco came to him where he was working, and when Sferrazzo toldhim that neither he nor his wife recalled whether he signed the statement, Suscosaid,"Well, supposing the statement does appear in court.Do you want me tofeel sorry for you?"About January 8, 1959, Foreman Quartararo directed Sferrazzo to see Susco inRespondent's main office and there Susco produced the letter previously referredto and again asked Sferrazzo to sign it.Thereupon Sferrazzo signed the letterprepared by Susco, and the Respondent caused it to be mailed to the Board'sRegional Office.On this same occasion, on January 8, Susco asked Sferrazzo if hehad received a subpena to testify at the hearing in this proceeding, and on Sferrazzo'saffirmative answer, asked to see it.When told by Sferrazzo that he had left it athome, Susco sent Sferrazzo to the latter's home for the subpena. Sferrazzo returnedwith it and gave it to Susco who returned it to him the same day.Sferrazzo was absent from his work on the afternoon of January 12.On January13, he was called to Susco's office where his absence of the previous afternoon wasdiscussed.When Quartararo came into the office, Susco told him, "See that thisfellow puts out double the amount of work because he won't be here for a while."During this same conference Susco wanted to know if Sferrazzo had received acopy of his affidavit from the Board, and when Sferrazzo said no, Susco said he had CADRE INDUSTRIES CORPORATION291called Sferrazzo's wife the previous afternoon and was told that the mail deliverywas in the forenoon.He then asked Sferrazzo to call the latter's home to find out ifthe statement had come, saying, "I've got to have that statement from you one wayor the other." Sferrazzo called his house twice that day but the statement had notarrived and when he so informed Susco, the latter complained because he had notsigned the letter requesting the affidavit sooner.On cross-examination, Sferrazzotestifiedwith respect to the January 13 conference with Susco that, while insistingthat he call home to find out if his Board statement had come in the mail, Suscohad a stick in his hand and waved it about in a threatening manner.Itwas on the basis of matter covered in this testimony that the General Counsel,on the first day of the hearing herein, amended the complaint to allege 8(a)(1)violations, in that Susco:(1)On or about December 30, 1958, and at various times thereafter, de-manded that Fred Sferrazzo give him a copy of the statement he submitted tothe National Labor Relations Board, and threatened him with loss of his job ifhe failed to produce said statement. (2) On or about January 9, 1959, de-manded that Fred Sferrazzo obtain for him at the plant and give to him thesubpoena which had been served upon said Fred Sferrazzo in this matter.3Susco admitted that the letter to the Board requesting a copy of Sferrazzo'saffidavit, signed by Sferrazzo, was prepared and mailed by the Respondent.Healso admitted that he first talked to Sferrazzo about the letter on December 30, thatthe letter was prepared and offered for Sferrazzo's signature on that date, and thatthe letter was not signed by Sferrazzo until some 2 weeks later.According to himhe called Sferrazzo to his office on January 30 because the latter appeared to bedisturbed and that Sferrazzo during the conversation mentioned several personalmatters that were causing him anxiety, including his apprehension that he might becalled as a witness at the hearing in this proceeding. Susco asked him if he hadsigned a statement for the Board, and told him if he had he could get it back; thathe, Susco, had signed a statement and had obtained a copy of it by writing to theBoard.Sferrazzo said he did not remember whether he signed the statement butthat he would like to have it back.He then asked Susco to prepare a letterrequesting a copy of the statement and the letter, accordingly, was prepared inRespondent's office for Sferrazzo's signature.Further according to Susco, Sferrazzo did not immediately sign the letter becausehe wanted first to check with his wife and see if she recalled whether he, Sferrazzo,had signed the Board statement, and on making the call, learned that his wife didnot recall either.Susco admitted that he had a "few" conversations with Sferrazzoabout the letter before it was signed and mailed because he, Susco, had the letterin his desk and wanted to know what to do with it.He also admitted thatfollowing the mailing of the letter, he questioned Sferrazzo whether the latter hadreceived a copy of his Board statement but denied that he did this several times,or that he called Sferrazzo's home with respect to the matter.He had no recollectionof brandishing a stick at any time during a conversation with Sferrazzo.With respect to the subpena, Susco testified that on January 8 Sferrazzo volun-teered that he had received a subpena to testify in this proceeding, whereupon hetold Sferrazzo that he, Susco, would like to see it.He admitted that on the followingday he sent Sferrazzo home to get the subpena and that he showed it to Du Boisbefore returning it to Sferrazzo.According to Susco, he merely wanted to ascertainwhether Sferrazzo's absence from his job to testify was required.It is my opinion that the Respondent had a legitimate interest in seeing thesubpena, and I am not convinced that there was unseemly harassment of Sferrazzowith respect to it.Because of Sferrazzo's conviction for embezzlement,4 of whichRespondent doubtless had knowledge, and his failure to disclose this on his applica-tion form, it may reasonably have required something more than Sferrazzo's wordthat his presence at the hearing was necessary.No doubt the absence of anemployee from his job requires managerial attention and it is reasonable to supposethat a substitute, or some rearrangements of schedules, might be required.Accord-ingly, I shall recommend dismissal of the complaint with respect to the subpena.3The complaint was amended over Respondent's objection. It claimed, and claims, thatthe amendments are jurisdictionally defective because not set forth in any charge filedby the Board.N.L.R.B. v. Waterfront Employers, et at.,211 F. 2d 946 (C.A. 9).4The record does not disclose the amount that was embezzled but does disclosethat Sferrazzo made restitution.The record does not disclose the nature of the crimeinvolving moral turpitude for whit!h he was convicted. 292DECISIONSOF NATIONALLABOR RELATIONS BOARDWith respect to the affidavit, however, I am convinced that Sferrazzo was sub-jected to demands and harassment amounting to intimidation. I do not find anexplicit threat of discharge.Assuming that Susco said to Sferrazzo, as testified to bythe latter, "Well, supposing the statement does appear in court.Do you want meto feel sorry for you?", such a statement is subject to different interpretations; andSusco's later alleged statement to Foreman Quartararo with respect to Sferrazzo,"See that this fellow puts out double the amount of work because he won't be herefor a while," may very well have had reference to the fact that Sferrazzo had justtold him of his efforts to enlist in the Armed Forces. But that Susco exerted pressureon Sferrazzo to sign a letter which he, Susco, had had prepared, requesting the Boardto furnish a copy of Sferrazzo's affidavit, and that he engaged in subsequentharassment by repeated inquiry with respect to Sferrazzo's receipt of a copy of theaffidavit, 1 do not doubt.That Sferrazzo, the recipient of a telephone call from Susco on June 18 withrespect to organizational activities, would go to him and volunteer that he had giventhe Board an affidavit, I consider highly improbable. I find it equally improbablethat he would solicit Susco's aid in having a copy of the affidavit sent him by theBoard and then refuse tosignthe letter prepared for him by Susco because neitherhe nor his wife could recall if Sferrazzo had signed the affidavit.The probabilitiesaltogether are that Sferrazzo would not want Susco to see the affidavit in advanceof the hearing, and that when Susco presented him with the letter he "stalled" insigning it on the ground that he did not remember if he actually executed an affi-davit for the Board. It also seems obvious that had Susco been disinterested in thematter, as his testimony would indicate, when Sferrazzo first refused to sign theletter, he would either have destroyed it or given it to Sferrazzo. Instead, be keptitand admittedly it was on his reminder some 2 weeks later that Sferrazzo actuallysigned the letter.Susco's real interest in the matter is further disclosed by what Ifind to be his repeated questioning of Sferrazzo concerning the latter's receipt of acopy of the affidavit, and his insistenceon seeing it.Sferrazzo having been convicted of crimes involving moral turpitude, his testi-mony requires close scrutiny and may be of dubious probative value unless it findscorroborative support either in the testimony of others or in circumstances that giveitthe stamp of verisimilitude.Itmust be borneinmind,however, that Suscowas himself an unreliable witness, and has been found not to have testified truthfullywith respect to statements on organizational activities made to employees other thanSferrazzo on June 19.With respect to the affidavit, the probabilities preponderateheavily in support of Sferrazzo's testimony, corroborated to a degree by Susco'sadmissions, while on the other hand I found Susco's rationalizations of his conductwith respect to Sferrazzo's affidavit entirely illogical and improbable.It is found that in Susco's harassment of Sferrazzo for the purpose ofobtainingthe affidavit the latter gave a Board agent in the investigation of this case, theRespondent interfered with, restrained, and coerced its employeesin violation ofSection 8(a)(1) of the Act.In reaching this conclusion, I have accorded no weight to Sferrazzo's testimonythat on one occasion when Susco was questioning him about his receipt of a copyof the affidavit, Susco waved a stick in a threateningmanner.Respondent was wellaware that Sferrazzo, on probation under conviction of a crime, was extremelyvulnerable to management suggestion.There would have been no occasion, in myopinion, for Susco to threaten Sferrazzo with physical harm.Why brandish astick when a feather would have done as well? Susco wasone givento elaborategesturing as anaccompaniment to speech, and if he happened to have something inhis hands when talking to Sferrazzo, a stick or any other object, he doubtless waveditabout a bit but not, I think, for the purpose of threatening physical harm.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of theRespondentset forth insection III,above,occurring inconnection with its operations describedin sectionI,above, have a close, intimate,and substantialrelationto trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the freeflow thereof.V. THE REMEDYPursuant to findings above that the Respondent has engaged in unfair laborpractices violative of Section 8(a)(1) and (2) of the Act, I shall recommend thatit cease and desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.° FOREMOST DAIRIES, INC.293Having found that the Respondent formed, dominated, and contributed supportto, the Advisory Council, I shall recommend that it completely disestablish theAdvisory Council as the representative of any of its employees for the purpose ofdealing with their employer concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or conditions of employment; and that the Respondentrefrain from recognizing the said Advisory Council, or any successor thereto, forany of the purposes defined in Section 2(5) of the Act.5Upon the basis of the above findings of fact, and the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.International Association of Machinists, District Lodge No. 93, AFL-CIO, andthe Advisory Council are, respectively, labor organizations within the meaning ofSection 2(5) of the Act.2.By forming, dominating, and contributing support to, the Advisory Council,the Respondent has engaged in and is engaging in unfair labor practices in violationof Section 8(a) (2) of the Act.3.By the aforesaid action, and by interrogating its employees concerning theirunion activities and threatening and warning them of the consequences of organiza-tion; and by interrogating, intimidating, and harassing its employee, Sferrazzo, withrespect to the Board affidavit, the Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section 7 of the Act,thereby violating Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.5.The Respondent has not engaged in unfair labor practices by its discharge ofits employee,Wolfe, or by the granting of wage increases.[Recommendations omitted from publication.]6I have found that following the filing of a charge alleging the Advisory Councilto be a company-dominated labor organization, and on instructions from the east coastoffice, the Respondent publicly announced to its employees that the said Advisory Councilwas disbanded, and that there is no evidence that it has survived this voluntary dis-establishment.Nevertheless I am recommending the customary disestablishment order.Such an order is necessary to insure against a reestablishment of the Council or theformation and recognition of a successor thereto.Foremost Dairies, Inc.andTruck Drivers, Warehousemen &Helpers Local Union No. 512, Jacksonville,Florida, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case No.10-RC-585.July 31, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Norman A. Cole, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.124 NLRB No. 38.